Case 1:20-cv-20147-CMA Document 4 Entered on FLSD Docket 01/22/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of Florida

Case Number: 20CV20147

Plaintiff:
DOUG LONGHINI

vs.

Defendant:
TROPICAL PARK PLAZA LLC,

For:

Anthony J. Perez, Esq.
GARCIA-MENOCAL & PEREZ, P.L
4937 SW 74TH COURT

SUITE 3

MIAMI, FL 33155

Received by Lindsay Legal Services, Inc on the 14th day of January, 2020 at 11:30 am to be served on
TROPICAL PARK PLAZA, LLC. C/O INT'L SUNSHINE CO. INC., ITS REGISTERED AGENT, 2307
DOUGLAS ROAD, STE 500, MIAMI, FL 33145

1, Roberto Lindsay, do hereby affirm that on the 15th day of January, 2020 at 1:00 pm, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION AND
COMPLAINT with the date and hour of service endorsed thereon by me, to: JANETT TASE as FRONT
DESK RECEPTIONIST for TROPICAL PARK PLAZA, LLC. C/O INT'L SUNSHINE CO. INC., ITS
REGISTERED AGENT at the address of: 2307 DOUGLAS ROAD, STE 500, MIAMI, FL 33145 and
informed said person of the contents therein, in compliance with state statutes.

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the Judicial circuit in which the process was served. Under penalty of perjury, |
declare that | have read the foregoing documents, and that the facts stated in it are tue. NO NOTARY
REQUIRED PURSUANT TO F.S.92.525(2)

 

 

Robefto! indsay
C.F.S. 1094

Lindsay Legal Service
7105 SW 8th Street
Suite 307

Miami, FL 33144

(305) 273-0317

Inc

 

Our Job Serial Number: RLA-2020000124

Copyright © 1992-2020 Database Services, Inc. - Process Server's Taalbox V8.19
